Name: Council Decision of 11 November 1991 on import quotas to be opened by Member States in respect of StateÃ ­trading countries in 1991
 Type: Decision_ENTSCHEID
 Subject Matter: trade policy;  international trade
 Date Published: 1991-12-31

 Avis juridique important|31991D066791/667/EEC: Council Decision of 11 November 1991 on import quotas to be opened by Member States in respect of State ­trading countries in 1991 Official Journal L 369 , 31/12/1991 P. 0001 - 0128COUNCIL DECISION of 11 November 1991 on import quotas to be opened by Member States in respect of State-trading countries in 1991 (91/667/EEC)THE COUNCIL OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Economic Community, and in particular Article 113 thereof, Having regard to the proposal from the Commission, Whereas Council Regulation (EEC) No 3420/83 of 14 November 1983 on import arrangements for products originating in State-trading countries, not liber-alized at Community level (), as last amended by Regulation (EEC) N ° 2158/91 (), requires the Council to lay down the import quotas to be opened by the Member States in respect of the various State-trading countries for the products listed in Annex III to that Regulation; Whereas certain adjustments should be made to the import quotas established for 1990 in respect of State-trading countries in order to adapt them to the foreseeable economic situation in 1991; Whereas, with regard to the quotas for imports under outward processing arrangements of the textiles falling within categories 4 to 8, a certain degree of flexibility should be maintained in the administration of these quotas by the Member States concerned by means of provision for automatic transfer of quantities from one category to another; whereas to this end the equivalences between categories provided for in Annex I to Council Regulation (EEC) N ° 4136/86 of 22 December 1986 on common rules for imports of certain textile products originating in third countries (), as last amended by Regulation (EEC) N ° 1118/91 (), should be applied; Whereas the specific quantitative restrictions in respect of certain central and eastern European countries have been abolished in all Member States whilst the non-specific quantitative restrictions in respect of the same countries have been suspended for 1991 in all Member States apart from Spain and Portugal; Whereas access is needed, at least once a year, to all the statistical data concerning import authorizations granted and utilization by the Member States of each of the quotas opened by this Decision, HAS ADOPTED THIS DECISION : Article 1 1. Member States shall open for 1991, in respect of State-trading countries, the import quotas set out in the Annexes hereto. 2. Imports authorized between 1 January 1991 and the date of adoption of this Decision shall be deducted from the corresponding quotas. Article 2 1. In utilizing the quotas for imports of textiles of categories 4 to 8 under outward processing arrangements, Member States may each year transfer quantities from one or more categories to one or more other categories for the same non-member country of up to 20 % overall of each arrival quota. Where the quantity resulting from the application of this rate is less than 100 000 pieces, such a quantity may be transferred for each arrival quota as long as equivalent quantities remain in the quota or quotas of origin. 2. The table of equivalence between categories set out in Annex I to Regulation (EEC) N ° 4136/86 shall be applicable to the transfers referred to in paragraph 1. 3. The Committee referred to in Article 12 of Regulation (EEC) N ° 3420/83 shall hold consultations three times a year on the utilization of the quotas for imports of textiles under outward processing arrangements. The Member States concerned shall take this opportunity to provide the Committee with statistical data on the authorizations granted and imports effected under the quotas referred to in this Article. These statistics shall be broken down by category and country of origin. Article 3 Unless otherwise indicated, the import quotas for the United Kingdom for textile categories 1 to 114 shall apply only to products defined in Article 12 of the Arrangement regarding International Trade in Textiles. Article 4 Member States shall send to the Commission, at its request and at least once a year, a final statement of the import authorizations granted and imports actually charged against each of the quotas opened under this Decision, their percentage utilization and any unused quantities at the end of the year. Article 5 This Decision shall apply from 1 January 1991. Article 6 This Decision is addressed to the Member States. Done at Brussels, 11 November 1991. For the Council The President H.J. SIMONS }() OJ No L 346, 8. 12. 1983, p. 6. }() OJ No L 201, 24. 7. 1991, p. 5. }() OJ N ° L 387, 31. 12. 1986, p. 42. }() OJ N ° L 111, 3. 5. 1991, p. 11. II ANNEX IQuotas to be opened by Member States for imports from ALBANIA for the period 1 January to 31 December 1991(a) BENELUX>TABLE>(b) DENMARK>TABLE>(c) GERMANY>TABLE> (d) GREECE>TABLE>(e) SPAIN>TABLE> (f) FRANCE>TABLE>(g) ITALY>TABLE> (h) PORTUGAL>TABLE>(ij) UNITED KINGDOM>TABLE> Annex IALBANIA(k) TEXTILE PRODUCTS>TABLE>() For a trial period, import authorizations will be granted even if the quantity/amount is thereby exceeded. () For a trial period, import authorizations will be granted for commodity codes 4202 11 900, 4202 21 000, 4202 91 100, 4202 91 500, 4202 91 900, 4202 92 150, 4202 92 950 and 4202 99 100 even if the amount is thereby exceeded. () For a trial period, import authorizations will be granted for commodity codes 6403 19 000, 6403 20 000, 6403 40 000, 6403 51 110, 6403 51 910, 6403 59 310, 6403 59 910, 6403 91 110, 6403 91 910, 6403 99 310 and 6403 99 910, even if the amount is thereby exceeded. () For a trial period, import authorizations will be granted for commodity codes 7202 41 100, 7202 41 900 and 7202 49 900 even if the quantity is thereby exceeded. () Subquotas for category 2 (a). () Subquotas may be fixed for categories 2 (a) and 3 (a). () Of which 35 000 set aside for imported hand-embroidered or hand-decorated textiles. () Including categories 20, 39 and 118. () Including categories 19, 33, 34, 35, 36, 37, 50, 117 and 118. () See category 68. () See category 18. () Including categories 12, 13, 14, 15, 16, 17, 19, 24, 26, 27, 28, 29, 31, 36, 37, 61, 69, 70, 73, 74, 75, 76, 77, 78, 83 and 117. () Including categories 14, 15, 17, 21, 26, 27, 29, 69, 72, 76 and 78. () See category 9. () Including category 39. () See category 20. () Ex 5701 10 10, ex 5701 10 91, ex 5701 10 93, ex 5701 10 99, ex 5701 90 10 and ex 5701 90 90 : part (a) of Annex XVI to the Act of Accession. () 5702 31 10, 5702 31 30, 5702 31 90, 5702 32 10, 5702 32 90, 5702 39 10, 5702 39 90, 5702 41 10, 5702 41 90, 5702 42 10, 5702 42 90, 5702 49 10, 5702 49 90, 5702 51 00, 5702 52 00, 5702 59 00, 5702 91 00, 5702 92 00, 5702 99 00, 5703 10 10, 5703 10 90, 5703 20 11, 5703 20 19, 5703 20 91, 5703 20 99, 5703 30 11, 5703 30 19, 5703 30 51, 5703 30 59, 5703 30 91, 5703 30 99, 5703 90 10, 5703 90 90, 5705 00 10, 5705 00 31, 5705 00 39 and 5705 00 90 :- AL, BG, SU, CN, VN, KP, MN,- AL, BG, HU, PL, RO, CS, SU, VN, KP, MN : part (a) of Annex XVI to the Act of Accession. () Including categories 142, 151 A and 151 B. () Including categories 10, 24, 28, 70, 72, 73, 74, 75 and 83. () Part (a) of Annex XVI to the Act of Accession. () See category ex 59. () Including categories 13, 14, 15, 16, 17, 18, 24, 26, 27, 28, 29, 31, 69, 70, 73, 74, 75, 76, 77, 78 and 83. () Including categories 16, 17, 76 and 78. () Including categories 21, 27 and 29. () Including categories 26, 28, 67, 68, 72, 73, 74, 75 and 83. ANNEX IIQuotas to be opened by Member States for imports from BULGARIA for the period 1 January to 31 December 1991(a) SPAIN>TABLE>(b) PORTUGAL>TABLE>() Parts (a) and (c) of Annex XV to the Act of Accession. () Part (b) of Annex XVI to the Act of Accession. () Part (c) of Annex XV to the Act of Accession. () Parts (a) and (c) of Annex XXX to the Act of Accession. ANNEX IIIQuotas to be opened by Member States for imports from HUNGARY for the period 1 January to 31 December 1991(a) SPAIN>TABLE>(b) PORTUGAL>TABLE>() Parts (a) and (c) of Annex XV to the Act of Accession. () Part (b) of Annex XVI to the Act of Accession. () Part (a) of Annex XVI to the Act of Accession. () Annex IV and part (a) of Annex XV to the Act of Accession. () Part (c) of Annex XV to the Act of Accession. () Annex IV and parts (a) and (c) of Annex XV to the Act of Accession. () Parts (a) and (c) of Annex XXX to the Act of Accession. ANNEX IVQuotas to be opened by Member States for imports from POLAND for the period 1 January to 31 December 1991(a) SPAIN>TABLE>(b) PORTUGAL>TABLE>() Parts (a) and (c) of Annex XV to the Act of Accession. () Part (b) of Annex XVI to the Act of Accession. () Annex IV and parts (a) and (c) of Annex XV to the Act of Accession. () Part (c) of Annex XV to the Act of Accession. () Part (a) of Annex XVI to the Act of Accession. () Parts (a) and (c) of Annex XXX to the Act of Accession. ANNEX VQuotas to be opened by Member States for imports from ROMANIA for the period 1 January to 31 December 1991The import quotas listed below shall apply only until 30 April 1991. Pursuant to Regulation (EEC) N ° 2727/90 (OJ N ° L 262, 26. 9. 1990, p. 11) and in view of the date of entry into force of the Agreement on trade and commercial and economic cooperation between the Community and Romania (OJ N ° L 79, 26. 3. 1991, p. 29), quantitative restrictions for the products concerned were either abolished on or suspended from 1 May 1991. Nevertheless, in the case of Spain and Portugal, quantitative restrictions shall continue to apply to the products covered by the quotas or falling within the CN codes marked (a) until 31 December 1991.>TABLE>(b) DENMARK>TABLE>(c) GERMANY>TABLE>(d) GREECE>TABLE> (e) SPAIN>TABLE>(f) FRANCE>TABLE> (g) IRELAND>TABLE>(h) ITALY>TABLE> (ij) PORTUGAL>TABLE>(k) UNITED KINGDOM>TABLE> Annex VROMANIA(l) TEXTILE PRODUCTS>TABLE>() p.m. = pro memoria. These goods are imported pursuant to Articles 4 and 7 of Council Regulation (EEC) N ° 3420/83 of 14 November 1983. () For a trial period, import authorizations will be granted even if the quantity/amount is thereby exceeded. () For a trial period, import authorizations will be granted for commodity codes 6403 40 000, 6403 51 190, 6403 51 990, 6403 59 990, 6403 91 180, 6403 91 980 and 6403 99 980, even if the amount is thereby exceeded. () For a trial period import authorizations will still be granted for commodity code 6908 90 510 even if this amount is thereby exceeded. () Only in exchange for exports of porcelain and china (CN code 6911) at a ratio of 1 : 1 = ECU 242 914. () For a trial period, import authorizations will be granted for commodity code 7202 41 100 even if the amount is thereby exceeded. () Part (c) of Annex XV to the Act of Accession. () Parts (a) and (c) of Annex XV to the Act of Accession. () Part (b) of Annex XVI to the Act of Accession. () Annex IV and parts (a) and (c) of Annex XV to the Act of Accession. () Part (a) of Annex XVI to the Act of Accession. () p.m. = pro memoria. Import quotas will be opened during the year according to market requirements. () Parts (a) and (c) of Annex XXX to the Act of Accession. () Including ex-categories 19, 20, 38 B, 39, 40, 68 (ex 6209 90 00), 72, 78, 85 and 161 : woven garments, handkerchiefs, ties, bow ties and cravats, wholly or mainly of flax or ramie, household linen, curtains and other furnishing articles wholly or mainly of hemp. () Including ex-categories 19, 68 (ex 6209 90 00), 72, 78, 85, 123 and 161 : woven garments, handkerchiefs, shawls, scarves, veils, mantillas and the like, ties, bow ties and cravats of hemp. () See category ex 18 (*). () See category 18 (**). () Except 5502 00 10 and 5502 00 90. () 5311 00 90 and 5905 00 90. () 6205 90 10 and 6206 90 10. ANNEX VIQuotas to be opened by Member States for imports from CZECHOSLOVAKIA for the period 1 January to 31 December 1991(a) SPAIN>TABLE> (b) PORTUGAL>TABLE>() Parts (a) and (c) of Annex XV to the Act of Accession. () Part (b) of Annex XVI to the Act of Accession. () Annex IV and parts (a) and (c) of Annex XV to the Act of Accession. () Part (c) of Annex XV to the Act of Accession. () Part (a) of Annex XVI to the Act of Accession. () Parts (a) and (c) of Annex XXX to the Act of Accession. ANNEX VIIQuotas to be opened by Member States for imports from the USSR for the period 1 January to 31 December 1991The import quotas marked with an (a) shall apply only until 31 July 1991; similarly, for some quotas, the products covered by the CN codes marked (a) shall cease to be restricted as of 1 August 1991 : in fact, pursuant to Regulation (EEC) N ° 2158/91 (OJ N ° L 201, 24. 7. 1991, p. 5) the quantitative restrictions on those products are abolished as of 1 August 1991.>TABLE>(b) DENMARK>TABLE POSITION>(c) GERMANY>TABLE>(d) GREECE> TABLE POSITION>(e) SPAIN>TABLE>(f) FRANCE> TABLE POSITION>(g) ITALY>TABLE>(h) PORTUGAL>TABLE>(ij) UNITED KINGDOM>TABLE> Annex VIIUSSR(k) TEXTILE PRODUCTS>TABLE>() For a trial period, import authorizations will be granted even if the quantity/amount is thereby exceeded. () Part (c) of Annex XV to the Act of Accession () Parts (a) and (c) of Annex XV to the Act of Accession () Part (b) of Annex XVI to the Act of Accession () Part (a) of Annex XVI to the Act of Accession () Annex IV and parts (a) and (c) of Annex XV to the Act of Accession. () PI = possible increase. Subject to increase in accordance with Articles 4 and 7 of Council Regulation (EEC) N ° 3420/83 of 14 November 1983. () p.m. = pro memoria. () 7304 10 10 to 7304 10 90 and 7304 20 91 to 7304 90 90 : (a). () Parts (a) and (c) of Annex XXX to the Act of Accession. () p.m. = pro memoria. Imports of these products will be subject to the requirements of Articles 4 and 7 of Council Regulation (EEC) N ° 3420/83 of 14 November 1983. () Restrictions on ECSC products are authorized separetely under Recommendation No 328/77/ECSC. () The reference to screen size is to the diagonal measurement. () With screen size of 22,9 cm only. () 5001 00 00. ANNEX VIIIQuotas to be opened by Member States for imports from the PEOPLE'S REPUBLIC OF CHINA for the period 1 January to 31 December 1991(a) BENELUX>TABLE> (b) DENMARK>TABLE>(c) GERMANY>TABLE POSITION>(d) GREECE>TABLE>(e) SPAIN>TABLE POSITION>(f) FRANCE>TABLE>(g) IRELAND> TABLE POSITION>(h) ITALY>TABLE>(ij) PORTUGAL>TABLE>(k) UNITED KINGDOM>TABLE> Annex VIIIPEOPLE`S REPUBLIC OF CHINA(l) TEXTILE PRODUCTS>TABLE>() For a trial period, import authorizations will be granted even if the quantity/amount is thereby exceeded. () For a trial period, import authorizations will be granted for commodity codes 6403 40 000, 6403 51 190, 6403 51 990, 6403 59 990, 6403 91 180, 6403 91 980 and 6403 99 980 even if the amount is thereby exceeded. () For a trial period, import authorizations will be granted for commodity code 6908 90 510 even if the amount is thereby exceeded. () For a trial period, import authorizations will be granted for commodity code 7202 41 100 even if the amount is thereby exceeded. () Part (c) of Annex XV to the Act of Accession. () Parts (a) and (c) of Annex XV to the Act of Accession. () Part (b) of Annex XVI to the Act of Accession. () Annex IV and parts (a) and (c) of Annex XV to the Act of Accession. () The 1 210-tonne quota may be used as follows :- table honey : 230 tonnes,- industrial honey : 780 tonnes,- acacia honey : 200 tonnes. () Except 'espadrilles`. () Parts (a) and (c) of Annex XXX to the Act of Accession. () Including textile categories ex 10 and ex 87. () Silk products. () Including category ex 8 (shirts and blouses, of linen or ramie). () See category ex 7. () Including ex-categories 12, 13, 18, 20, 31 and 39 (silk products). () See quota N ° 2 of Annex VIII (k) : gloves, mittens and mitts, woven, knitted or crocheted, of flax. () Including categories ex 78, ex 81, ex 142, 157, 159 and 161; articles of fibres other than cotton, wool, or man-made fibres. () Including ex-categories 72, 78, 80, 81, 85 and 161 : woven garments, ties, bow ties and cravats, of flax. () See category ex 18. () Including category 118. () Of which :- hand-made products : 31 tonnes,- other products : 29 tonnes. () See category 117. () Including category 120. () See category 118. () Thrown silk yarns. () 5007 20 10, 5007 20 21, 5007 20 31, 5007 20 39, 5007 20 41, 5007 20 51, 5007 20 59, 5007 20 69, 5007 20 71, 5007 90 10, 5007 90 30, 5007 90 50, 5007 90 90 and 5803 90 10. () Woven fabrics of silk of a weight exceeding 58,5 g/m2<?@N}> in the gum, or exceeding 48,5 g/m2<?@N}> not in the gum, other than woven fabrics of silk containing not less than 50 % by weight of tussah silk. () Including categories 150 and 153. () Including category ex 150 (ex 5310 10 10 and ex 5310 90 00). () See category 149. ANNEX IXQuotas to be opened by Member States for imports from NORTH KOREA for the period 1 January to 31 December 1991(a) BENELUX>TABLE> (b) GERMANY>TABLE>(c) GREECE>TABLE> (d) SPAIN>TABLE>(e) PORTUGAL>TABLE> Annex IXNORTH KOREA(f) TEXTILE PRODUCTS>TABLE>() For a trial period, import authorizations will be granted even if the quantity/amount is thereby exceeded. () For a trial period, import authorizations will be granted for commodity codes 4202 11 900, 4202 21 000, 4202 91 100, 4202 91 500, 4202 91 900, 4202 92 150, 4202 92 950 and 4202 99 100 even if the amount is thereby exceeded. () For a trial period, import authorizations will be granted for commodity codes 6403 19 000, 6403 20 000, 6403 40 000, 6403 51 110, 6403 51 910, 6403 59 310, 6403 59 910, 6403 91 110, 6403 91 910, 6403 99 310 and 6403 99 910, even if the amount is thereby exceeded. () For a trial period, import authorizations will still be granted for commodity code 6908 90 510 even if this amount is thereby exceeded. () Including categories 12, 13, 14, 15, 16, 17, 18, 19, 20, 24, 26, 27, 28, 29, 31, 36, 37, 39, 61, 69, 70, 73, 74, 75, 76, 77, 78, 83, 117 and 118. () See category 9. () Ex 5701 10 10, ex 5701 10 91, ex 5701 10 93, ex 5701 10 99, ex 5701 90 10 & ex 5701 90 90 : part (a) of Annex XVI to the Act of Accession. () 5702 31 10, 5702 31 30, 5702 31 90, 5702 32 10, 5702 32 90, 5702 39 10, 5702 39 90, 5702 41 10, 5702 41 90, 5702 42 10, 5702 42 90, 5702 49 10, 5702 49 90, 5702 51 00, 5702 52 00, 5702 59 00, 5702 91 00, 5702 92 00, 5702 99 00, 5703 10 10, 5703 10 90, 5703 20 11, 5703 20 19, 5703 20 91, 5703 20 99, 5703 30 11, 5703 30 19, 5703 30 51, 5703 30 59, 5703 30 91, 5703 30 99, 5703 90 10, 5703 90 90, 5705 00 10, 5705 00 31, 5705 00 39 and 5705 00 90 :- AL, BG, SU, CN, VN, KP, MN;- AL, BG, HU, PL, RO, CS, SU, VN, KP, MN : part (a) of Annex XVI to the Act of Accession. () Including categories 142, 151 A and 151 B. () Part (a) of Annex XVI to the Act of Accession. () See categorie ex 59. ANNEX XQuotas to be opened by Member States for imports from VIETNAM for the period 1 January to 31 December 1991(a) BENELUX>TABLE>(c) GERMANY>TABLE>(d) SPAIN>TABLE>(e) FRANCE>TABLE>(f) ITALY>TABLE>(g) PORTUGAL>TABLE>(h) UNITED KINGDOM>TABLE> Annex XVIETNAM(ij) TEXTILE PRODUCTS>TABLE>() For a trial period, import authorizations will be granted even if the quantity/amount is thereby exceeded. () For a trial period, import authorizations will be granted for commodity codes 4202 11 900, 4202 21 000, 4202 91 100, 4202 91 500, 4202 91 900, 4202 92 150, 4202 92 950 and 4202 99 100 even if the amount is thereby exceeded. () For a trial period, import authorizations will be granted for commodity codes 6403 19 000, 6403 20 000, 6403 40 000, 6403 51 110, 6403 51 910, 6403 59 310, 6403 91 110, 6403 91 910, 6403 99 310 and 6403 99 910, even if the amount is thereby exceeded. () Sub-quotas may be established for categories 2(a) and 3(a). () For imports of women`s folkloric articles only. () Including category 20. () Including categories 12, 13, 14, 15, 16, 17, 18, 19, 20, 24, 26, 27, 28, 29, 31, 36, 37, 39, 61, 69, 70, 73, 74, 75, 76, 77, 78, 83, 117 and 118. () Including categories 20, 39 and 118. () See category 18. () Including category 12. () See category 9. () See category 10. () Including categories 10, 12, 13, 14, 15, 16, 17, 21, 24, 26, 27, 28, 29, 68, 69, 70, 72, 73, 74, 75, 76, 78 and 83. () Including categories 22, 23, 34, 35, 36, 39 and 40. () Including category 23. () See category 20. () See category 22. () Including categories 39, 40, 118 and 120. () See category 38 B. () Ex 5701 10 10, ex 5701 10 91, ex 5701 10 93, ex 5701 10 99, ex 5701 90 10 and ex 5701 90 90 : part (a) of Annex XVI to the Act of Accession. () Including categories ex 142 (ex 5702 39 90, ex 5702 49 90, ex 5702 59 00 and ex 5702 99 00), 151 A and 151 B. () 5702 31 10, 5702 31 30, 5702 31 90, 5702 32 10, 5702 32 90, 5702 39 10, 5702 39 90, 5702 41 10, 5702 41 90, 5702 42 10, 5702 42 90, 5702 49 10, 5702 49 90, 5702 51 00, 5702 52 00, 5702 59 00, 5702 91 00, 5702 92 00, 5702 99 00, 5703 10 10, 5703 10 90, 5703 20 11, 5703 20 19, 5703 20 91, 5703 20 99, 5703 30 11, 5703 30 19, 5703 30 51, 5703 30 59, 5703 30 91, 5703 30 99, 5703 90 10, 5703 90 90, 5705 00 10, 5705 00 31, 5705 00 39 and 5705 00 90 :- AL, BG, SU, CN, VN, KP, MN,- AL, BG, HU, PL, RO, CS, SU, VN, KP, MN : part (a) of Annex XVI to the Act of Accession. () Including categories 142, 151 A and 151 B. () Part (a) of Annex XVI to the Act of Accession. () See category ex 59. () See category 59. ANNEX XIQuotas to be opened by Member States for imports from MONGOLIA for the period 1 January to 31 December 1991(a) GERMANY>TABLE>(b) SPAIN>TABLE>(c) PORTUGAL>TABLE>Annex XIMONGOLIA(d) TEXTILE PRODUCTS>TABLE>() For a trial period, import authorizations will be granted even if the quantity/amount is thereby exceeded. () For a trial period, import authorizations will be granted for commodity codes 4202 11 900, 4202 21 000, 4202 91 100, 4202 91 500, 4202 91 900, 4202 92 150, 4202 92 950 and 4202 99 100 even if the amount is thereby exceeded. () For a trial period, import authorizations will be granted for commodity codes 6403 19 000, 6403 20 000, 6403 40 000, 6403 51 110, 6403 51 910, 6403 59 310, 6403 59 910, 6403 91 110, 6403 91 910, 6403 99 310 and 6403 99 910, even if the amount is thereby exceeded. () Including categories 12, 13, 14, 15, 16, 17, 18, 19, 20, 24, 26, 27, 28, 29, 31, 36, 37, 39, 61, 69, 70, 73, 74, 75, 76, 77, 78, 83, 117 and 118. () See category 9. () Ex 5701 10 10, ex 5701 10 91, ex 5701 10 93, ex 5701 10 99, ex 5701 90 10 and ex 5701 90 90 : part (a) of Annex XVI to the Act of Accession. () 5702 31 10, 5702 31 30, 5702 31 90, 5702 32 10, 5702 32 90, 5702 39 10, 5702 39 90, 5702 41 10, 5702 41 90, 5702 42 10, 5702 42 90, 5702 49 10, 5702 49 90, 5702 51 00, 5702 52 00, 5702 59 00, 5702 91 00, 5702 92 00, 5702 99 00, 5703 10 10, 5703 10 90, 5703 20 11, 5703 20 19, 5703 20 91, 5703 20 99, 5703 30 11, 5703 30 19, 5703 30 51, 5703 30 59, 5703 30 91, 5703 30 99, 5703 90 10, 5703 90 90, 5705 00 10, 5705 00 31, 5705 00 39 and 5705 00 90 :- AL, BG, SU, CN, VN, KP, MN,- AL, BG, HU, PL, RO, CS, SU, VN, KP, MN : part (a) of Annex XVI to the Act of Accession. () Including categories 142, 151 A and 151 B. () Part (a) of Annex XVI to the Act of Accession. () See category ex 59. ANNEX XIIAdditional import possibilities accorded by certain Member States under the outward processing arrangementsFEDERAL REPUBLIC OF GERMANY : 1991 import allowances under the outward processing arrangements (cooperation deals)(These imports shall be realized in the framework of the five years cooperation deals some of which shall last until 1995)>TABLE POSITION>FRANCE : 1991 import allowances (textiles) under the outward processing arrangements> TABLE POSITION>